DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 	The previously issued specification and drawing objections are hereby withdrawn in view of Applicant’s remarks.

 	The previously issued 35 U.S.C. § 112 (pre-AIA ) 2nd paragraph rejections are withdrawn in view of Applicant’s remarks.

 	The Applicant’s arguments with respect to claims #2-21 in the reply filed on February 15, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

IDS
 	The IDS document(s) filed on January 17, 2022 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Terminal Disclaimer
 	The terminal disclaimer filed on February 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,700,178 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims #2-21 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the first source or drain region comprises silicon and germanium having a germanium concentration graded to a concentration in excess of 50%, and wherein the first source or drain region comprises a boron concentration in excess of 1E20; a first layer over the top surface of the first source or drain region, the first layer comprising silicon, germanium and titanium . . . wherein the second source or drain region comprises silicon and germanium having a germanium concentration graded to a concentration in excess of 50%, and wherein the second source or drain comprises a boron concentration in excess of 1E20; and a second layer over the top surface of the second source or drain region, the second layer comprising silicon, germanium and titanium” (claims 2 and 9).  Similar limitations follow for claim 15.
		Murthy et al. (U.S. Patent Publication No. 2011/0147828 A1), hereafter “Murthy”, is the closest prior art.  However, Murthy does not teach the germanium concentration graded to a concentration in excess of 50%, nor first and second layers comprising silicon, germanium and titanium.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829